Citation Nr: 1618305	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  15-18 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a deviated nasal septum and enlarged turbinates.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD) and a hiatal hernia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The service member was on active duty in the US Navy from May 1980 to May 1984.  He also had US Naval Reserve service and subsequently retired from the reserves.  

This matter comes before the Board of Veterans' Appeals (Board), on appeal from rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Following the perfection of his appeal, the appellant provided testimony before the undersigned Acting Veterans Law Judge via a videoconference hearing in September 2015.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant has come before the Board requesting that service connection be granted for a deviated septum, GERD, and sleep apnea.  He maintains that as a result of his service, he developed the disorders.  To support his assertions, he has provided testimony before the Board and he has submitted extensive written documents concerning his contentions.  

Additionally, he has proffered a medical opinion from a private doctor who has concluded that all three disorders were caused by or the result of or aggravated by his military service.  The private doctor has made his assertions based upon his more recent treatment of the appellant for his sleep apnea and the statements provided to him by the appellant.  Unfortunately, in reviewing his conclusions, the examiner did not follow the appropriate legal standards in the process of determining whether the claimed disorders were incurred in or aggravated by active service.  There is also no indication that the doctor had the opportunity to review the appellant's service medical treatment records including those accomplished while the appellant was performing reserve duty.  

The RO has denied his claim for entitlement to service connection for all three conditions noting that the appellant did not receive any treatment for the three disorders while he was on active duty in the Navy.  The RO has not addressed the opinions provided by the private doctor by obtaining a VA doctor's opinion that could address the private examiner's opinions. 

The VA's duty to assist the appellant in the development of his claim includes the obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record reflects that a VA examiner has not commented on the assertions earnestly made by the appellant and supported by the opinion of a private physician.  A thorough and contemporaneous medical examination/review that takes into account the records of prior medical treatment (the complete claims folder) so that the disability evaluations will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding the Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of claims).  Based upon the evidentiary record in the instant case, or the lack thereof, and in light of the applicable provisions of the VCAA, Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), and, most specifically, Barr v. Nicholson, 21 Vet. App. 303 (2007), it is the Board's opinion that such medical reviews should be afforded the appellant before the Board issues a determination on the merits of her claim.

The action identified herein is consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact the appellant and ask that he try to identify all sources of medical treatment received since he left the US Navy in 1984 to the present for all of the disabilities now on appeal, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the AOJ should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2015).

2.  Only after all of the service member's medical records have been obtained and included in the claims folder, the AOJ should arrange for the appellant to be examined by a medical doctor.  The purpose of the examination(s) is/are to gain insight into the cause or etiology of the disorders now on appeal.  The claims folder and a copy of this remand are to be made available to the examiner prior to the review.  The doctor should be requested to review the claims folder and state that this has been accomplished in the medical report.  

(a) The examiner should state whether the Veteran had a deviated nasal septum/enlarged turbinates, sleep apnea, and/or GERD/hiatal hernia that clearly and unmistakably existed prior to entrance to active service. The Veteran's lay statement alone is not a sufficient basis to determine that he clearly and unmistakably had one or more of these conditions at the time of entrance to active service. 

(b) If so, the examiner should state whether the preexisting deviated nasal septum/enlarged turbinates, sleep apnea, and/or GERD/hiatal hernia clearly and unmistakably was not aggravated during active service. 

(c) If the preexisting deviated nasal septum/enlarged turbinates, sleep apnea, and/or GERD/hiatal hernia underwent any increase in disability, the examiner should state whether that increase in severity was due to the natural progress of the disorder. 

(d) If the examiner finds that one or more of the claimed disabilities did not clearly and unmistakably preexist service and/or was not clearly and unmistakably aggravated therein, the examiner should state as to such disability whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset during active service or is otherwise causally related to such service.  

(e) Finally, in the event that the examiner finds that one or more of the claimed disabilities are related to service and one or more are not, the examiner should further state whether it is at least as likely as not (50 percent or greater probability) that the service-connected disability or disabilities caused or aggravated the nonservice-connected disabilities beyond their natural progression.

The medical examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the doctor is unable to provide the requested opinion without resorting to speculation, the doctor/reviewer must provide an explanation for the basis of that determination.  For example, does the doctor lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified doctor should provide an opinion and/or the additional testing should be accomplished.  If the doctor cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific service-connected disability can possibly cause the claimed condition, or the actual cause of the disability cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

The medical doctor must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the doctor must specifically discuss the appellant's contentions.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, the examiner must also discuss and provide detailed comments with respect to the private doctor's opinion that found that all of the Veteran's claimed disorders were somehow related to service.  

The results proffered by the doctor must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

3.  Following completion of the foregoing, the AOJ must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the requested doctor's opinion.  If the report does not include fully detailed responses to the questions/comments asked therefor, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2015) and Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the appellant and the appellant's accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

